DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (WO2017/061563) in view of Yamamoto (US5209873), both references previously cited.
Takagi disclosed a superconducting coil comprising a winding member 200 that has a side surface along a coil radial direction and is formed by laminating a superconducting tape wire 100 in the coil radial direction by winding; and a bypass 300 that is provided on the side surface of the winding member and electrically connects the superconducting tape wire in the coil radial direction; wherein the bypass is formed of a material ([0046]: SUS alloys and copper alloys) having a resistance that is larger than the resistance of the superconducting wire during normal operation and smaller than the resistance of the superconducting wire at a time of normal conduction transition [0043]; (claim 4) wherein the bypass is composed of a normal conductor; (claim 9) wherein the superconducting tape wire is a high-temperature superconducting tape wire (REBCO).  With regards to (claim 6) wherein the bypass is formed by plating or coating, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  With regards to a superconducting coil device equipped with .
Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. Applicant contends Takagi failed to disclose wherein the bypass is formed of a material having a resistance that is larger than the resistance of the superconducting wire during normal operation and smaller than the resistance of the superconducting wire at a time of normal conduction transition.  In response, applicant is directed to paragraph [0043] of Takagi which disclosed this concept.  Applicants further submit if a conductive paste on the order of 10-4Ω∙cm as in Yamamoto is applied, a superconducting current will bypass even in a steady state, and a bypass will thereby generate heat during a normal operation.  In response, Takagi employed SUS304, an alloy having a resistance of .7 x 10-4Ω∙cm [0064] which is on the order of Yamamoto’s 10-4Ω∙cm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837